DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
2. 	 Claims 1 and 3-17 are pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A thermoplastic elastomer composition comprising 

10 to 80 parts by mass of polyolefin resin (A), 

10 to 80 parts by mass of styrene-based thermoplastic elastomer (B), 

and 1 to 20 parts by mass of at least partially crosslinked rubber (C) (with the total amount of the components (A), (B) and (C) being 100 parts by mass), 

and 0 parts by mass or more and 10 parts by mass or less of plasticizer (D) relative to 100 parts by mass of the total amount of the components (A), (B) and (C),

wherein the composition has a type D hardness (i.e., the instantaneous value) of 35 or more and 70 or less in accordance with JIS K6253.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara (JP 2008019345 A; English Machine translation provided on the IDS dated 9/4/2019).
Regarding claims 1, 16 and 17, Nishihara teaches a thermoplastic crosslinking rubber comprising (A) a cross-linking rubber polymer, (B) an olefinic resin, and (C) a styrene rubber polymer (claim 1), wherein each component in 100 parts by weight of the composition (A) and (B) contains 1 to 99% by weight of the crosslinking rubber polymer (A), from 1 to 99% by weight of the olefinic resin (B) [0037], and wherein the styrene rubber polymer (C) is present in amounts of from 1 to 500 parts [0045]. Nishihara teaches plasticizers [0069] as an optional component thereby reading on the claimed range of from 0 to 10 parts by mass.
Nishihara and the claims differ in that Nishihara does not teach the exact same proportions for the crosslinking rubber polymer, the olefinic resin, and the styrene rubber polymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Nishihara (1 to 99% by weight of the crosslinking rubber polymer, 1 to 99% by weight of the olefinic resin, and the styrene rubber polymer from 1 to 500 parts) overlap the instantly claimed proportions (1 
Nishihara is further silent on the type D hardness and the type A hardness in accordance with JIS K6253.
The mechanical properties of hardness is a function of the composition. Nishihara teaches the same composition as set forth in the rejection above. Therefore, the mechanical properties of hardness in the composition of Nishihara are expected to be the same mechanical properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

	Regarding claims 4 and 5, Nishihara teaches a molded product obtained by injection molding [0037].
	Regarding claims 6 and 9, Nishihara teaches a thickness of 2 mm [0078].
	Nishihara does not teach the ratio of the thickness of the thickest part to the thinnest part of the molded product in a direction perpendicular to flowing direction of the resin during molding.
	However, Nishihara teaches the thickness will affect the rubbery characteristics of the composition [0078]. Therefore, the ratio of the thickest part to the thinnest part of the molded product during molding can be optimized to reach the desired characteristics via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative thickness of the molded product for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 7-8 and 10-15, Nishihara teaches the thermoplastic elastomer is used for automobile parts [0002] such as airbag covers [0087].

Response to Arguments
6.	Applicant's arguments and the Affidavit filed 10/20/2021 have been fully considered but they are not persuasive. Regarding the 103 rejection over Nishihara, Applicant states “the currently claimed invention is technically distinct from Nishihara. In all of the Examples 1-18 of Nishihara, the proportion of ‘(A) a cross-linking rubber polymer” is more than the claimed amount of the crosslinked rubber (C) of Applicant’s invention. See Table 1 of Nishihara.” In response, attention is drawn to the disclosure of 
	Applicant further states “the Declaration demonstrated that Comparative Example 2, in which the amount of the crosslinked rubber (C-1) to be incorporated was 20.4 parts by mass relative to 100 parts by mass of the amount of the components (A), (B-1) and (C-1), and more than the claimed amount of the crosslinked rubber (C) is inferior in appearance.”
In response, attention is drawn to the Declaration, wherein the embodiments include a block polypropylene PP-1 and/or PP-2. However, the claim language is drawn to “polyolefin”. The Examples include the PP-1/PP-2 only in the amount of 52.6 parts by mass; however the claim is drawn to a range of 10 to 80 parts by mass. There is no evidence that every polyolefin, other than the specific polypropylenes in the one amount will achieve the results documented in the Examples. Similarly, the B-1 is a specific styrene/ethylene-butylene copolymer however the claim language is drawn to “styrene-based thermoplastic elastomer”. The B-1 is only present in two amounts: 44.5 and 41.9 parts by mass, yet the claimed range is 10 to 80 parts by mass.  There is no evidence that every styrene based thermoplastic elastomer, other than the particular styrene/ethylene-butylene copolymer will achieve the results documented in the Examples. The C-1 in the Examples is a specific ethylene-propylene-5-ethylidene-2-norborene copolymer rubber however the claim language is drawn to “at least partially crosslinked rubber”.  There is no evidence that every at least partially crosslinked rubber, other than the particular ethylene-propylene-5-ethylidene-2-norborene copolymer rubber will achieve the results documented in the Examples. 
Regarding Comparative Example 2, it is noted that the Appearance was rated as a “2” versus the “3” of the Examples 1 and 2 which is consistent with the arguments that the appearance is “inferior” 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H09-324100 A and JP 2007-254514 A listed as X references on the International Search Report and on the IDS dated 9/4/2019 and EP 2 431 417 A1 listed on the IDS dated 9/8/2021.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763